                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 STEPHANIE WADE,                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §     CIVIL ACTION NO.
                                                 §     4:18-cv-00055-JMV
 NANCY A. BERRYHILL,                             §
 ACTING COMMISSIONER                             §
 OF SOCIAL SECURITY,                             §
      Defendant.                                 §

                                           ORDER

       Having considered the Defendant’s Motion for Remand [27], the same is HEREBY

GRANTED, and this case is REVERSED and REMANDED for further action by the

Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).

       Upon remand, the Appeals Council will instruct the Administrative Law Judge to consider

the additional evidence submitted and update the record pursuant to 20 C.F.R. §§ 404.1512 and

416.912; re-consider the claimant’s impairments under Listing 1.02; if warranted, obtain a

consultative examination in accordance with 20 C.F.R. §§ 404.1519a(b) and 416.919a(b); if

warranted, obtain assistance from a medical expert; re-assess the claimant’s residual functional

capacity (as needed); re-evaluate the claimant’s alleged symptoms and the medical opinions (as

needed); proceed through the sequential evaluation process; take any further action to complete

the administrative record; offer the claimant the opportunity for a hearing; and issue a new

decision.

       SO ORDERED this 16th day of January, 2019.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
